DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
	The Examiner acknowledges the amendment of claim 15. Applicant has erroneously labeled claim 34 as “new” instead of “previously presented.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 15 – 23, 25, 27 – 28, 30 – 31, & 34 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Nierderst et al. (US 2011/0220645 A1).  
Nierderst et al. teach food packaging laminate (Applicants “film”) comprising a first layer of polyester resin film, such as polyethylene terephthalate (paragraph [0033]) (claims 15, 17 – 18, & 30), oxygen scavenging polymers, such as polyolefin (paragraphs [0065] – [0067]) (claim 19), and metal flakes (lamellar), such as aluminum flakes (paragraph [0050]) (claim 25). The laminate also comprises metal sheet (Applicant’s second layer) (paragraph [0021]) (claims 15 & 30 – 31).  The flakes have an aspect ratio (form factor) of about 1.5 to about 100, and more preferably 20 to 80 (claims 27 – 28).  Total thickness of the polyester resin film is about 5 – 500 µm, more preferably 10 – 100 µm (paragraph [0076]).  The metal sheets may have a thickness of 0.01 to 5 mm (10 – 5000 µm), preferably 0.1 to 0.5 mm (100 – 500 µm) (paragraph [0091]).  As such, it would have been obvious to one of ordinary skill in the art to form the metal sheet and the polyester resin film having a thickness within the disclosed range, such as a polyester film having a thickness of about 500 µm and a metal sheet having a thickness of 10 µm, which would meet Applicant’s claim limitation of “a non-polymeric layer film having a thickness thinner than the first layer” (claim 15). Additionally, when considering the thickness ranges for the polyester resin film and the metal sheet, the total laminate (Applicant’s “film”) has a thickness in the range of 15 – 55,000 µm, which overlaps with Applicant’s claimed ranges (claims 22 – 23).  
Nierderst et al. do not teach a sub-micrometric thickness (claim 34).
However, Niederst et al. teach the metal sheet (film) is used to form various types of food packaging containers/closures using different conventional techniques (paragraphs [0091] & [0104] – [0105]).
Absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the needs of the desired type of food packaging container.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
(claim 15).
Claims 15 – 16 & 20 – 21 define the product by how the product was made (i.e. ground material being a blend in the form of granules).  Thus, claims 15 – 16 & 20 – 21 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

Claims 15 – 18, 20 – 23, 25, 27 – 28, 30 – 31, & 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janssens et al. (U.S. Patent No. 6,797,359 B2), in view of Beresniewicz et al. (U.S. Patent No. 5,049,714).
Janssens et al. teach a multilayer structure (laminate) comprising a metallized layer on layer B of polyethylene terephthalate (polyester) film (Col. 4, Lines 49 - 58) (claims 15 & 17 – 18), which is formed from PET chips (Example 1). The total thickness of the film is preferably 3 – 100 µm, more preferably 5 – 60 µm (Col. 9, Lines 19 – 24) (claims 22 – 23). The metallized layer has a thickness of 10 – 200 nm (Col. 10, Lines 47 – 57) (claim 34), which is thinner than the polyester film (claim 1). The laminate is suitable for flexible packaging (Col. 11, Lines 23 – 24).
Janssens et al. teach the first layer was formed with chips (ground material/granules) (claims 16 & 20), but do not teach the presence of metal and/or metal oxide in the layer formed from ground material (claims 15, 25, & 30 - 31) and the force factor (F) or the amount of metal in the polymer material of the first layer (claims 27 – 28).
Beresniewicz et al. teach microwave-able food packaging films comprising a layer of thermoplastic material, such as polyolefin or polyester, and susceptor flakes, such as aluminum, nickel, iron, and alloys of these metals, incorporated into the thermoplastic material to obtain uniform heating (Col. 4, Lines 48 – 62) (claims 15, 25, & 30 – 31).  The flakes preferably have a diameter of 1 – 49 micrometers and a thickness of 0.1 – 0.5 micrometers (Col. 4, Lines 48 – 62), which is a force factor (F) of 10 – 490, which is within Applicant’s claimed range of 10 – 500 (claims 27 – 28). The susceptor flakes are present in the thermoplastic layer in the amount of 5 – 80 wt.% (claim 15).
Therefore, based on the teachings of Beresniewicz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the metal and/or metal oxide flakes in the polymer material taught Janssens et al., with a force factor of 10 – 490 and in the amount of 5 – 85 wt.% of the polymer layer in order to achieve uniform heating of food when the food packaging material is microwaved during use.
Claims 15 – 16 & 20 – 21 define the product by how the product was made (i.e. ground material being a blend in the form of granules).  Thus, claims 15 – 16 & 20 – 21 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janssens et al. and Beresniewicz et al., as applied to claim 15 above, and further in view of Bafford et al. (U.S. Patent No. 5,948,546).
Janssens et al. teach a metallized polymer substrate composed of PET, not polyolefin.
Bafford et al. teach a metallized polymer substrate for use in the food and film packaging industries (Col. 1, Lines 12 – 29, Col. 2, Lines 38 – 45 & 56 – 65). The substrate is composed of PET or a polyolefin material, such as polypropylene and polyethylene (Col. 3, Lines 13 – 28).
Therefore, based on the teachings of Bafford, it would have been obvious to one of ordinary skill in the art prior art prior to the effective filing date to substitute an art recognized equivalent such as polyethylene terephthalate used as a substrate in food packaging for polyolefin. Simple substitution of one known element for another to obtain a predictable result have been found to be prima facie obvious (MPEP 2143.B.). It would have been obvious to one of ordinary skill in the art that the substitution of a polyester, such as polyethylene terephthalate, or polyimide for polyolefin would yield the predictable result of providing a flexible metallized polymer laminate for food packaging.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janssens et al. and Beresniewicz et al., as applied to claim 15 above, and further in view of Peiffer et al. (U.S. Patent No. 6,194,054 A1).
Janssens  et al. do not teach the presence of metal oxide in the polyester layer.
Peiffer et al. teach metallized or ceramically (Al2O3) coextruded polyester film used for food packaging (Col. 1, Lines, wherein the base layer and out layers contain antiblocking agents (pigments), such as alumina or titanium dioxide (Col. 9, Lines 44 – 41) in concentrations 0 – 5% by weight (Col. 9, Line 59 – 60). Antiblocking particles prevent tearing of the film during processing (particularly the vacuum metallizing process) (Col. 4, Lines 20 – 28).
Therefore, based on the teachings of Peiffer et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate up to 5 wt.% of a metal oxide, such as alumina or titanium dioxide, as an antiblocking agent to prevent tearing of the film during the process of applying a metal coating to the polyester film taught by Janssens.

Claims 15 – 18, 20 – 21, 25, 27 – 28, 30 – 31, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al. (U.S. Patent No. 7,601,408 B2), in view of Česnek et al., (“Properties of Thin Metallic Films for Microwave Susceptors,” Czech. J. Food Sci., Vol. 21, No. 1:34 – 40 (2003)), and Beresniewicz et al. (U.S. Patent No. 5,049,714).
Young et al. teach a flexible microwaveable food packaging film comprising protective coating layer of polyester (40), such as polyethylene terephthalate (PET) (claims 15 & 17 – 18). 
The susceptor material may be applied in any suitable thickness or pattern to provide the desired heating characteristics (Col. 9, Lines 49 - 67) Because of very thin nature of metallized layer, the thickness of the metallized layer is preferably measured in terms of its optical density, too thin for standard length measurement techniques (Col. 10, Lines 1 – 35). 
Young et al. do not teach the relative thickness of the PET coating and the very thin metallized layer (claim 1), or that the metallized layer has a sub-micrometer thickness (claim 34).
Česnek et al. teach thin films for microwave susceptor comprising a thin aluminum film deposited on a standard polyethylene terephthalate film used in microwave-food packaging systems having a thickness of 50 µm (pg. 36, first column), wherein the aluminum film has a thickness up to about 10 nm thick (pgs. 37 – 38) (claims 1 & 34). The optimum thickness of metallized layer is determined by measuring the optical density (pgs. 36 – 38). For microwave-able food packaging systems, optimum thickness of metallization from the point of view of maximum microwave energy absorption in the film (pg. 34). 
Therefore, based on the teachings of Česnek et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the thickness of the polyethylene film to the thickness standard in the art of microwave food packaging system (about 50 µm) and form the thickness of the metal film having a thickness of 10 µm or less because this thickness has been shown to be 
Young et al. do not teach the first layer was formed of ground material or the presence of metal and/or metal oxide in the layer formed from ground material (claims 15, 25, 30 – 31), or the form factor (F) or the amount of metal in the polymer material of the first layer (claims 27 – 28).
Beresniewicz et al. teach microwave-able food packaging films comprising a layer of thermoplastic material, such as polyolefin or polyester, and susceptor flakes, such as aluminum, nickel, iron, and alloys of these metals, incorporated into the thermoplastic material to obtain uniform heating (Col. 4, Lines 48 – 62) (claims 15, 25, & 30 – 31).  The flakes preferably have a diameter of 1 – 49 micrometers and a thickness of 0.1 – 0.5 micrometers (Col. 4, Lines 48 – 62), which is a force factor (F) of 10 – 490, which is within Applicant’s claimed range of 10 – 500 (claims 27 – 28). The susceptor flakes are present in the thermoplastic layer in the amount of 5 – 80 wt.% (Col. 4, Lines 16 – 31), which overlaps with Applicant’s claimed range of 0.001 – 10 wt.% (claim 15).
Therefore, based on the teachings of Beresniewicz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the metal and/or metal oxide flakes in the polymer material taught Young et al. with a force factor of 10 – 490 and in the amount of 5 – 85 wt.% of the polymer layer in order to achieve uniform heating of food when the food packaging material is microwaved during use.
claims 15 – 16 & 20 – 21 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having metal or metal alloy particles in a continuous polyolefin and/or polyester matrix.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al., Česnek et al., and Beresniewicz et al., as applied to claim 15 above, and further in view of Bafford et al. (U.S. Patent No. 5,948,546).

Bafford et al. teach a metallized polymer substrate for use in the food and film packaging industries (Col. 1, Lines 12 – 29, Col. 2, Lines 38 – 45 & 56 – 65). The substrate is composed of PET or a polyolefin material, such as polypropylene and polyethylene (Col. 3, Lines 13 – 28).
Therefore, based on the teachings of Bafford et al., it would have been obvious to one of ordinary skill in the art prior art prior to the effective filing date to substitute an art recognized equivalent such as polyethylene terephthalate used as a substrate in food packaging for polyolefin. Simple substitution of one known element for another to obtain a predictable result have been found to be prima facie obvious (MPEP 2143.B.). It would have been obvious to one of ordinary skill in the art that the substitution of a polyester, such as polyethylene terephthalate, or polyimide for polyolefin would yield the predictable result of providing a flexible metallized polymer laminate for food packaging.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al., Česnek et al., and Beresniewicz et al., as applied to claim 15 above, and further in view of Peiffer et al. (U.S. Patent No. 6,194,054 A1).
Young et al. do not teach the presence of metal oxide in the polyester layer.
Peiffer et al. teach metallized or ceramically (Al2O3) coextruded polyester film used for food packaging (Col. 1, Lines, wherein the base layer and out layers contain antiblocking agents (pigments), such as alumina or titanium dioxide (Col. 9, Lines 44 – 41) in concentrations 0 – 5% by weight (Col. 9, Line 59 – 60). Antiblocking particles 
Therefore, based on the teachings of Peiffer et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate up to 5 wt.% of a metal oxide, such as alumina or titanium dioxide, as an antiblocking agent to prevent tearing of the film during the process of applying a metal coating to the polyester film.

Response to Arguments
Applicant argues, “First, the preferred ranges clearly indicate that the polyester film has preferably thickness…Therefore, the clear thrust of Niederst is to have a thick metal sheet and a thin polyester film thereon”
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Applicant argues, “Second, Nierderst does not disclose explicitly whether the thickness of the metal sheet is thinner or thicker than the polyester film. The Examiner’s conclusion of thickness difference is not based on Niederst, but hindsight based on knowing Applicant’s invention ahead of time… By concluding that, in Niederst, the metal sheet may be thinner than the polyester film, the Examiner ignores the aim of Nierderst. The ranges of the thickness of the polyester film and the metal sheet in Niederst overlap 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, an explicit teaching of one layer thicker than another does not need to be explicitly taught by the reference where the reference explicitly teaches the acceptable thickness ranges for each layer. As discussed above, a reference is considered for all that it teaches, and is not limited to the most preferred embodiment. 
Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The cited reference explicitly teaches the acceptable thickness ranges for each layer, which is not knowledge gleaned only from applicant’s disclosure.

Applicant argues, “Niederst discloses films and articles having said films bonded thereto, see paragraph [0012]. The multilayered film of Niederst is intended to be bonded to an article. The film disclosed in Niederst is especially designed to be bonded to metal sheet containing articles, see paragraph [0012] and [0013] to [0015]. From this, it is clear that the metal sheet of Niederst, i.e. the article, is not part of the film. Therefore, using the metal sheet of Niederst to be the claimed second layer of the claimed film is not possible nor correct.
“This is further substantiated with the change to claim 15, wherein the second layer is now a metal or metal oxide coating film. Such a coating film is not found in Niederst.
“The purpose of Niederst is to propose a film for protecting metal sheet, the see background art section thereof. Thus, the film and the sheet are physically distinct, while the coating film of claim 15, i.e., the second layer thereof. This construction as a film is not found in Niederst” (Remarks, Pgs. 7 – 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The broad definition of the term “film” does not limit the presence of a metal sheet within said film. Applicant has failed to demonstrate any structural difference between the coating of their claim and the metal sheet taught by the prior art. Contrary to Applicant’s assertion, the purpose of the polymeric film does not physically distinguish the metal sheet from Applicant’s claimed non-polymeric coating. 

Applicant argues, “Moreover, Niederst discloses three methods for manufacturing the metals sheet coated with a polyester film. These three methods involve the lamination of the film onto the metal sheet, see paragraphs [0092] – [0096] thereof. In contrast, the metal coating of the present invention cannot be laminated, see page 8, line 35, to page 9, line 3 of the specification” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The differences in the method of manufacturing the metal sheet of the prior art and Applicant’s claimed coating does not result in a different final structure.

Applicant argues, “Applicant notes that the Examiner acknowledges that Niederst does not teach a sub-micrometric thickness, but that the Examiner considers that it is obvious to adjust the thickness through routine experimentation in order to achieve the needs of the desired type of food packaging container. However, as explain in the specification, page 8, line 35, to page 9, line 3, of the specification, a sub-micrometeric film cannot be machined on its own and a person having ordinary skill in the art cannot arrive to the film claimed in claim 34 with routine experimentation” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant has failed to provide evidence that a metal sheet having sub-micrometric thickness cannot be adhered to the polymer layer as taught by Niederst.

Applicant argues, “Applicant also argues that claims 27 and 28 are separately patentable. Concerning these claims, the Examiner relies on paragraph [0044] of Niederst. However, this paragraph is confusing. Indeed, the aspect ratio (diameter/height) in said to be in the range of about 1.5/1 to about 100/1. However, the average diameter is in the range of 0.1 microns while the average height is in the range of about 3 microns to about 12 microns in Niederst. These ranges lead to a range for aspect ratio of about 0.0083/1 (0.1/12) to about 6.66/1 (20/3). Thus, the disclosure of paragraph [0044] is inconsistent (diameter cannot be shorter than height) and this paragraph cannot be legitimately used to reject claims 27 and 28” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Niederst teach a broad range for the dimensions of the particles. This is not a matter of inconsistency, but rather a difference of preferred wording for describing the dimensions of the particles.

Applicant argues, “The Examiner takes the flake-containing polymer layer of Beresniewicz and concludes that this layer would be used in place of laeyr B of Janssens” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant has misread the rejection. The Examiner did not suggest using the flake-containing polymer layer taught by Beresniewicz in place of layer B of Janssens. The Examiner suggested Beresniewicz teaches a motivation to incorporating metal particles into the layer B taught by Janssens.

Applicant argues, “…Beresniewicz, does not teach to add falkes in the films of Janssens, but rather proposes an alternative way to that of Janssens. Thus, Beresniewicz teaches away from a film having both a layer of a non-polymeric coating film and a layer of polyester or polyolefin comprising lamellar particles based on at least one of a metal and a metal oxide. Since the Beresniewicz relates to layer C of Janssens, i.e., the vacuum deposited thin layer of susceptor material, the Examiner’s contention that the flake-containing susceptive material of Beresniewicz can be applied to the base layer B is speculation on the part of the Examiner” (Remarks, Pgs. 10 – 11). 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Berescneiwicz teach uniform heating by incorporating metal flakes into the polymer layer. A laminate comprising a polymer layer without flakes and a metal layer would not have heat capability, but the metal would not be present in the polymer layer. Therefore, without the presence of metal flakes in the polymer layer, there would not be uniform heating on the side of the film containing the polymer layer.
	Furthermore, Applicant repeats this argument with regard to the rejection of the claims over Young, Cesnek, and Beresniewicz. For the same reason, this argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781